UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 333-136448 333-128160-01 33-99736-01 333-3526-01 333-39365-01 333-61394-01 TANGER PROPERTIES LIMITED PARTNERSHIP (Exact name of Registrant as specified in its Charter) NORTH CAROLINA 56-1822484 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3200 Northline Avenue, Suite 360, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip code) (336) 292-3010 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ý Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý 1 TANGER PROPERTIES LIMITED PARTNERSHIP Index Page Number Part I. Financial Information Item 1.Financial Statements (Unaudited) Consolidated Balance Sheets - as of September 30, 2008 and December 31, 2007 3 Consolidated Statements of Operations - for the three and nine months ended September 30, 2008 and 4 Consolidated Statements of Cash Flows - for the nine months ended September 30, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures about Market Risk 30 Item 4.Controls and Procedures 31 Part II. Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 32 Signatures 32 2 PART I. – FINANCIAL INFORMATION Item 1 – Financial Statements TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) September 30, December31, 2008 2007 ASSETS: Rental property Land $ 135,688 $ 130,075 Buildings, improvements and fixtures 1,233,680 1,104,459 Construction in progress 16,377 52,603 1,385,745 1,287,137 Accumulated depreciation (345,577 ) (312,638 ) Rental property, net 1,040,168 974,499 Cash and cash equivalents 3,707 2,393 Investments in unconsolidated joint ventures 12,145 10,695 Deferred charges, net 39,854 44,804 Other assets 28,383 27,587 Total assets $ 1,124,257 $ 1,059,978 LIABILITIES AND PARTNERS’ EQUITY Liabilities Debt Senior, unsecured notes (net of discount of $701 and $759, respectively) $ 398,799 $ 498,741 Unsecured term loan 235,000 Mortgages payable (including a debt premium of $0 and $1,046, respectively) 173,724 Unsecured lines of credit 149,500 33,880 783,299 706,345 Construction trade payables 22,840 23,813 Accounts payable and accrued expenses 46,100 46,883 Total liabilities 852,239 777,041 Commitments Partners’ equity General partner (173 ) 24 Limited partners 272,265 290,430 Accumulated other comprehensive loss (74 ) (7,517 ) Total partners’ equity 272,018 282,937 Total liabilities and partners’ equity $ 1,124,257 $ 1,059,978 The accompanying notes are an integral part of these consolidated financial statements. 3 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit data) (Unaudited) Three months ended Nine months ended September30, September30, 2008 2007 2008 2007 Revenues Base rentals $ 40,519 $ 37,207 $ 116,374 $ 108,614 Percentage rentals 1,811 2,305 4,109 5,434 Expense reimbursements 18,277 16,719 51,447 47,496 Other income 2,166 2,155 5,124 5,243 Total revenues 62,773 58,386 177,054 166,787 Expenses Property operating 20,678 19,158 57,422 53,893 General and administrative 6,217 4,916 17,165 14,096 Depreciation and amortization 15,320 14,941 45,593 48,870 Total expenses 42,215 39,015 120,180 116,859 Operating income 20,558 19,371 56,874 49,928 Interest expense 9,147 10,087 28,191 30,215 Loss on settlement of US treasury rate locks 8,910 Income before equity in earnings of unconsolidated joint ventures and discontinued operations 11,411 9,284 19,773 19,713 Equity in earnings of unconsolidated joint ventures 596 461 1,548 1,030 Income from continuing operations 12,007 9,745 21,321 20,743 Discontinued operations 26 91 Net income 12,007 9,771 21,321 20,834 Preferred unit distributions (1,406 ) (1,406 ) (4,219 ) (4,219 ) Net income available to common unitholders $ 10,601 $ 8,365 $ 17,102 $ 16,615 Income available to limited partners 10,515 8,297 16,963 16,480 Income available to general partner 86 68 139 135 Basic earnings per common unit Income from continuing operations $ .57 $ .45 $ .92 $ .90 Net income $ .57 $ .45 $ .92 $ .90 Diluted earnings per common unit Income from continuing operations $ .56 $ .45 $ .90 $ .88 Net income $ .56 $ .45 $ .90 $ .89 Distributions paid per common unit $ .76 $ .72 $ 2.24 $ 2.12 The accompanying notes are an integral part of these consolidated financial statements. 4 TANGER PROPERTIES LIMITED PARNTERSHIP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, 2008 2007 OPERATING ACTIVITIES Net income $ 21,321 $ 20,834 Adjustments to reconcile net income to net cash provided by operating activities: Loss on settlement of US treasury rate locks 8,910 Depreciation and amortization (including discontinued operations) 45,620 49,015 Amortization of deferred financing costs 1,212 1,308 Equity in earnings of unconsolidated joint ventures (1,548 ) (1,030 ) Compensation expense related to restricted units and options granted 4,024 2,956 Amortization of debt premiums and discount, net (1,194 ) (1,927 ) Distributions received from unconsolidated joint ventures 2,655 2,135 Net accretion of market rent rate adjustment (228 ) (877 ) Straight-line base rent adjustment (2,697 ) (2,306 ) Increase (decrease) due to changes in: Other assets (121 ) (3,781 ) Accounts payable and accrued expenses (5,912 ) 2,635 Net cash provided by operating activities 72,042 68,962 INVESTING ACTIVITIES Additions to rental property (102,587 ) (58,432 ) Additions to investments in unconsolidated joint ventures (1,577 ) Return of equity from unconsolidated joint ventures 1,281 Additions to deferred lease costs (3,295 ) (2,254 ) Net cash used in investing activities (107,459 ) (59,405 ) FINANCING ACTIVITIES Cash distributions paid (46,294 ) (43,731 ) Proceeds from debt issuances 687,170 92,400 Repayments of debt (609,228 ) (71,912 ) Proceeds from tax incremental financing 4,646 5,813 Additions to deferred financing costs (2,151 ) Proceeds from exercise of options 2,588 1,872 Net cash provided by (used in) financing activities 36,731 (15,558 ) Net increase (decrease) in cash and cash equivalents 1,314 (6,001 ) Cash and cash equivalents, beginning of period 2,393 8,413 Cash and cash equivalents, end of period $ 3,707 $ 2,412 The accompanying notes are an integral part of these consolidated financial statements. 5 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Business Tanger Properties Limited Partnership and subsidiaries, a North Carolina limited partnership, focuses exclusively on developing, acquiring, owning, operating and managing factory outlet shopping centers.We are one of the largest owners and operators of factory outlet centers in the United States.As of September 30, 2008, we owned and operated 30 outlet centers with a total gross leasable area of approximately 8.8 million square feet.These factory outlet centers were 97% occupied. We also operated two outlet centers in which we owned a 50% interest with a gross leasable area of approximately 667,000 square feet, We are controlled by Tanger Factory Outlet Centers, Inc. and subsidiaries, a fully-integrated, self-administered and self-managed real estate investment trust, or REIT.The Company owns the majority of the partnership interests issued by the Operating Partnership, which we refer to as units, through its two wholly-owned subsidiaries, the Tanger GP Trust and the Tanger LP Trust.The Tanger GP Trust controls the Operating Partnership as its sole general partner.The Tanger LP Trust holds a limited partnership interest.The remaining units are held by the Tanger family through ownership of the Tanger Family Limited Partnership.Stanley K.
